Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-12 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201710487717.7 filed 06/23/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -3 of parent U.S. Patent No. US 11, 265, 885 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 of the instant application merely broadens the scope of the claims 1-3 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-12 of this instant application is therefore an obvious variant thereof.
Instant Application 17578552
Patent 11, 265, 885 
1. An indication method, applied to user equipment (UE), comprising: detecting a preemption indication message after the UE receives an uplink grant; discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X=t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value.
2. The indication method according to claim 1, wherein the detecting a preemption indication message after the UE receives an uplink grant comprises: detecting the preemption indication message directed to the uplink grant, after the UE receives the uplink grant and before the UE sends the uplink data corresponding to the uplink grant.
3. The indication method according to claim 1, wherein the detecting a preemption indication message after the UE receives an uplink grant comprises: detecting the preemption indication message during a period in which the UE is sending the uplink data corresponding to the uplink grant.
4. The indication method according to claim 1, further comprising: sending the uplink data, if the uplink data is before the symbol that is X symbols after the preemption indication message.
1. An indication method, applied to enhanced mobile broadband user equipment (eMBB UE), comprising: detecting a preemption indication message sent by a base station, wherein the preemption indication message is configured to indicate, to the eMBB UE, a previous scheduled uplink transmission resource preempted by other services, wherein the detecting the preemption indication message sent by the base station comprises: detecting, in a plurality of symbols before an n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer; the plurality of symbols comprises Z to X symbols; the X=t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE; and a value of the Z is pre-configured or configured by a network side; or, detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending uplink data; in case of detecting, in the plurality of symbols before the n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data, the method further comprises: sending the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is not received in X symbols before the n-th slot; discarding a portion of the uplink data or all of the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is received in the X symbols before the n-th slot; wherein, in case of detecting the preemption indication message sent by the base station during the period in which the eMBB UE is sending the uplink data, the method further comprises: beginning to discard a portion of the uplink data or all of the uplink data currently being transmitted from a time instant of an X-th symbol after a time instant at which the preemption indication message is received; wherein the X=t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information that is related to a capability of the eMBB UE, and the TA is a timing advance value for the eMBB UE.
5. User equipment (UE), comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement the follow steps: detecting a preemption indication message after the UE receives an uplink grant; discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X=t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value.

6. The UE according to claim 5, wherein the computer program is configured to be executed by the processor to further implement the follow step: detecting the preemption indication message directed to the uplink grant, after the UE receives the uplink grant and before the UE sends the uplink data corresponding to the uplink grant.
7. The UE according to claim 5, wherein the computer program is configured to be executed by the processor to further implement the follow step: detecting the preemption indication message during a period in which the UE is sending the uplink data corresponding to the uplink grant.
8. The UE according to claim 5, wherein the computer program is configured to be executed by the processor to further implement the follow step: sending the uplink data if the uplink data is before the symbol that is X symbols after the preemption indication message.
2. Enhanced mobile broadband user equipment (eMBB UE), comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement an indication method, and the method comprises: detecting a preemption indication message sent by a base station, wherein the preemption indication message is configured to indicate, to the eMBB UE, a previous scheduled uplink transmission resource preempted by other services, wherein the detecting the preemption indication message sent by the base station comprises: detecting, in a plurality of symbols before an n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer; the plurality of symbols comprises Z to X symbols; the X=t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE; and a value of the Z is pre-configured or configured by a network side; or, detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending uplink data; wherein, in case of detecting, in the plurality of symbols before the n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data, the computer program is configured to be executed by a processor to further implement following step: sending the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is not received in X symbols before the n-th slot; discarding a portion of the uplink data or all of the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is received in the X symbols before the n-th slot; wherein, in case of detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending the uplink data, the computer program is configured to be executed by a processor to further implement following step: beginning to discard a portion of the uplink data or all of the uplink data currently being transmitted from a time instant of an X-th symbol after a time instant at which the preemption indication message is received; wherein the X=t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information that is related to a capability of the eMBB UE, and the TA is a timing advance value for the eMBB UE.
9. A non-transitory computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement an indication method, and the method comprises: detecting a preemption indication message after UE receives an uplink grant; discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X=t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value.
10. The non-transitory computer readable storage medium according to claim 9, wherein the detecting a preemption indication message after the UE receives an uplink grant comprises: detecting the preemption indication message directed to the uplink grant, after the UE receives the uplink grant and before the UE sends the uplink data corresponding to the uplink grant.
11. The non-transitory computer readable storage medium according to claim 9, wherein the detecting a preemption indication message after the UE receives an uplink grant comprises: detecting the preemption indication message during a period in which the UE is sending the uplink data corresponding to the uplink grant.
12. The non-transitory computer readable storage medium according to claim 9, wherein the method further comprises: sending the uplink data if the uplink data is before the symbol that is X symbols after the preemption indication message.
3. A non-transitory computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement an indication method, and the method comprises: detecting a preemption indication message sent by a base station, wherein the preemption indication message is configured to indicate, to the eMBB UE, a previous scheduled uplink transmission resource preempted by other services, wherein the detecting the preemption indication message sent by the base station comprises: detecting, in a plurality of symbols before an n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer; the plurality of symbols comprises Z to X symbols; the X=t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE; and a value of the Z is pre-configured or configured by a network side; or, detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending uplink data; in case of detecting, in the plurality of symbols before the n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data, the method further comprises: sending the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is not received in X symbols before the n-th slot; discarding a portion of the uplink data or all of the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is received in the X symbols before the n-th slot; wherein, in case of detecting the preemption indication message sent by the base station during the period in which the eMBB UE is sending the uplink data, the method further comprises: beginning to discard a portion of the uplink data or all of the uplink data currently being transmitted from a time instant of an X-th symbol after a time instant at which the preemption indication message is received; wherein the X=t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information that is related to a capability of the eMBB UE, and the TA is a timing advance value for the eMBB UE.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-12 of the instant application merely broaden the scope of the claims 1 -3 of 11, 265, 885.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122), and further in view of SonyeMBB (SONY: "Further considerations on using pre-emption indicator for DL URLLC/eMBB multiplexing", 3GPP DRAFT; R1-1708251).

As per claim 1, Sony disclose  An indication method, applied to user equipment (UE), comprising: 
detecting a preemption indication message after the UE receives an uplink grant (see Fig.2, Fig.3, section 2.2, a pre- and post-indication of URLLC transmissions, specifically for the post-indicator, the UE only needs to read this indicator once at the end of the eMBB transmission, at a known location, only a single post indicator is required regardless of the number of URLLC pre-emptions that has occurred in the eMBB transmission / detecting a preemption indication message, also the configuration/signalling is required to inform the eMBB of the URLLC slot structure and starting positions, so that the eMBB UE monitor all possible candidate positions /  UE receives an uplink grant, see also Section 3, proposal 1 and 2); 

Sony however does not explicitly disclose discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X= t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value.
SonyeMBB however disclose discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X= t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value (see  Fig.1, location of the preemption indication message, section 2, The pre-emption indicator is agreed to increase the likelihood of successful demodulation and decoding of the TB and hence it needs to be transmitted in time to be taken into account in the first decoding and before tl1e HARQ feedback i.e., location D in Figure l where the pre-emption indicator is in tl1e DCI scheduling the retransmission would already be too late since the demodulation/decoding already failed, see also Fig.4, Fig.5, page 5-6,  the pre-emption indicator also indicate a delay in transmitting the HARQ feedback, and the  UE  needs  to redo  the decoding  process  again / discarding all the uplink data, see also page 6, lines 13-17 and section 2, sending the preemption indication after the MBB data and before the HARO feedback time based on the UE capability, and the pre-emption indicator is agreed to increase the likelihood of successful demodulation and decoding of the TB and hence it needs to be transmitted in time to be taken into account in the first decoding and before the HARQ feedback i.e., location D in Figure l where the pre-emption indicator is in tl1e DCI scheduling the retransmission would already be too late since the demodulation/decoding already failed, see also proposal 3 and proposal 4, Proposal 4: If subsequent retransmission is scheduled, the DCI scheduling the subsequent retransmission would indicate a new resource (time and frequency) for the HARQ feedback that overrides the resources for the original HARQ feedback / discarding all of uplink data corresponding to the uplink grant).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of disclose discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X= t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value, as taught by SonyMBB, in the system of Sony, so as to provide shared resource scheme for eMBB and URLLC UEs, wherein some protection mechanisms toward URLLC users to assure low latency as well as high reliable transmission of URLLC UL traffic are provided, see SonyMBB, Section 1.

As per claim 2, the combination of Sony and SonyMBB disclose the indication method according to claim 1.

SonyMBB further disclose wherein the detecting a preemption indication message after the UE receives an uplink grant comprises: detecting the preemption indication message directed to the uplink grant, after the UE receives the uplink grant and before the UE sends the uplink data corresponding to the uplink grant (see section 2, the pre-emption indicator should also indicate whether the UE should monitor for a subsequent retransmission after the eMBB transmission and before the UE sends the HARQ feedback).

As per claim 3, the combination of Sony and SonyMBB disclose the indication method according to claim 1.

SonyMBB further disclose wherein the detecting a preemption indication message after the UE receives an uplink grant comprises: detecting the preemption indication message during a period in which the UE is sending the uplink data corresponding to the uplink grant (see section 2, the pre-emption indicator should also indicate whether the UE should monitor for a subsequent retransmission after the eMBB transmission and before the UE sends the HARQ feedback).

As per claim 4, the combination of Sony and SonyMBB disclose the indication method according to claim 1.

SonyeMBB further disclose further comprising: sending the uplink data, if the uplink data is before the symbol that is X symbols after the preemption indication message (see section 2, The pre-emption indicator is agreed to increase the likelihood of successful demodulation and decoding of the TB and hence it needs to be transmitted in time to be taken into account in the first decoding and before tl1e HARQ feedback i.e., location D in Figure l where the pre-emption indicator is in tl1e DCI scheduling the retransmission would already be too late since the demodulation/decoding already failed, see also Fig.4, Fig.5, page 5-6,  the pre-emption indicator also indicate a delay in transmitting the HARQ feedback, and the  UE  needs  to redo  the decoding  process  again, see also page 6, lines 13-17 and section 2, sending the preemption indication after the MBB data and before the HARO feedback time based on the UE capability).

As per claim 5, claim 5 is rejected the same way as claim 1. Sony further disclose  User equipment (UE) (see Fig.4, UE 1), comprising a processor (see Fig.4, UE 1 with a CPU/ a processor), a storage and a computer program stored in the storage (see Fig.4, UE 1 with a memory for storing codes).

As per claim 6, claim 6 is rejected the same way as claim 2.
As per claim 7, claim 7 is rejected the same way as claim 3.
As per claim 8, claim 8 is rejected the same way as claim 4.

As per claim 9, claim 9 is rejected the same way as claim 1.
As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 4.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm et al. (DL indication channel design principle for URLLC/eMBB dynamic multiplexing, 3GPP, R1-1708637); and further in view of SonyeMBB (SONY: "Further considerations on using pre-emption indicator for DL URLLC/eMBB multiplexing", 3GPP DRAFT; R1-1708251).

As per claim 1, Qualcomm disclose An indication method, applied to user equipment (UE), comprising: detecting a preemption indication message after the UE receives an uplink grant (see sections 3.2, 3.3 and Figure 2, a base station sending a preemption indication to a eMBB UE of a pre- and post-indication of URLLC transmissions, an indicator is transmitted along with URLLC or eMBB data within a mini-slot, both URLLC or eMBB UEs have to store all data within the mini-slot while decoding the current indicator / UE detecting a preemption indication message after UL grant).

Qualcomm however does not explicitly disclose discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X=t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value.

SonyeMBB however disclose discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X=t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value (see page 6, lines 13-17 and section 2, sending the preemption indication after the MBB data and before the HARO feedback time based on the UE capability, see also Fig.4 and Fig.5, the pre-emption indicator would also indicate a delay in transmitting the HARQ feedback. The rationale for this is that the UE needs to redo the decoding process again. This is not necessarily required especially if CB based transmission is used where the UE can decode each CB as it arrives and the pre-emption indicator would only affect the CBs that are pre-empted by another downlink transmission (e.g. URLLC), if the preemption indicator is within the eMBB TTL The extra time required to decode/ re-decode a few CBs is not likely to be significant in the context of the overall capability of the eMBB UE, clearly X= tl+TA).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of herein discarding a portion of uplink data or all of uplink data corresponding to the uplink grant, if the uplink data is after a symbol that is X symbols after the preemption indication message, wherein the X=t1+TA, the t1 is a time taken by the UE to decode the preemption indication message and the t1 is related to a capability of the UE, the TA is a timing advance value, as taught by SonyMBB, in the system of Qualcomm, so as to provide shared resource scheme for eMBB and URLLC UEs, wherein some protection mechanisms toward URLLC users to assure low latency as well as high reliable transmission of URLLC UL traffic are provided, see SonyMBB, Section 1.

As per claim 5, claim 5 is rejected the same way as claim 1.
As per claim 9, claim 9 is rejected the same way as claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kowalski et al (US Pub. No.:2018/0027576) - see para. 0037, 0039, 0068, 0072, the UE 102 monitors the pre-emption indication (e.g., the specific bit sequence or specific RSs) with an interval of a slot or shorter, the specific bit sequence or specific RSs would constitute a flag to indicate to the eMBB-receiving UE 102 that it can ignore the URLLC transmission if the UE 102 is not configured to receive the URLLC transmission (or conversely that the eMBB-receiving UE 102 should attempt to demodulate and decode the URLLC transmission if the UE 102 is configured to receive URLLC services.
Institute (Institute for Information Industry (III), On eMBB and URLLC multiplexing in uplink, - 3GPP R1-1702295) - see section 2, sending the preemption indication before and during the eMBB UL data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469